          Case 1:13-cr-00271-LTS Document 1141 Filed 07/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 13-CR-271 (LTS)

MYRON WILBERLY,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received a response to the Court’s letter dated June 21, 2021

(docket entry no. 1136), from the Warden of Mr. Wilberly’s Bureau of Prisons’ facility. Because

the Warden’s letter references information drawn from the confidential presentence report in this

case, the Court will file a redacted copy of the letter on the public docket. The unredacted letter

will be filed under seal, and a copy will be provided to Mr. Wilberly’s prior counsel of record.

Chambers will mail copies of this Order, the Court’s June 21, 2021, letter, and an unredacted

copy of the Warden’s response letter, to Mr. Wilberly.


        SO ORDERED.

Dated: New York, New York
       July 21, 2021
                                                                      /s/ Laura Taylor Swain
                                                                      LAURA TAYLOR SWAIN
                                                                      Chief United States District Judge
Copy mailed to:
Myron Wilberly
Reg. No. 69980-054
FCI McKean
Federal Correctional Institution
P.O. Box 8000
Bradford, PA 16701



WILBERLY - ORD RE JULY 8 2021 LTR.DOCX                     VERSION JUNE 21, 2021                           1
